Citation Nr: 9919731	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-17 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right arm 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The appellant's service dates are unconfirmed, but the record 
reflects that he served on active duty from February 1978 to 
February 1981, and that he had a period of inactive duty 
training in a National Guard unit in September 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the Board sent the appellant a 
letter in May 1999 requesting that he clarify whether he 
desired a hearing before a member of the Board.  He was 
informed that he had 30 days to respond, and if he did not, 
it would be assumed that he still wanted a hearing before the 
Board.  He did not respond to the letter and therefore, it 
must be assumed that he desires such a hearing.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule a hearing before a 
member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


